IN THE COURT OF APPEALS OF IOWA

                                      No. 14-0535
                                 Filed March 11, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

PHILLIP DWAYNE JONES,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Des Moines County, Michael J.

Schilling, Judge.



       The offender challenges the denial of his motion to correct illegal

sentence. AFFIRMED.



       Jeffrey M. Lipman of Lipman Law Firm, P.C., Clive, for appellant.

       Thomas J. Miller, Attorney General, Kyle Hanson, Assistant Attorney

General, Patrick C. Jackson, County Attorney, and Tyron Rogers, Assistant

County Attorney, for appellee.



       Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                          2



MCDONALD, J.

       In 2008, Phillip Jones was convicted of robbery in the second degree, in

violation of Iowa Code sections 711.1 and 711.3 (2007), and sentenced as a

habitual offender to an indeterminate term of incarceration not to exceed fifteen

years, pursuant to Iowa Code section 902.8. Because the conviction was for a

forcible felony, Jones was required to serve seventy percent of the sentence.

See Iowa Code §§ 702.11(1), 902.12. In 2013, Jones filed in the district court a

motion to correct illegal sentence, contending his sentence was illegal because it

required him to serve at least seventy percent of the fifteen-year term rather than

seventy percent of the ten-year term that would have been applicable in the

absence of the habitual offender enhancement. The district court denied the

motion. Jones timely filed this appeal.

       The same challenge to the interplay between the habitual offender

enhancement and the forcible felony statute that Jones raises now was

addressed and rejected in State v. Ross, 729 N.W.2d 806, 811 (Iowa 2007). In

that case, the supreme court held the seventy-percent mandatory minimum for

forcible felonies applied to the habitual offender sentencing enhancement. See

Ross, 729 N.W.2d at 811. We are not at liberty to ignore controlling authority.

See State v. Beck, 854 N.W.2d 56, 65 (Iowa Ct. App. 2014). The judgment of

the district court is affirmed without further opinion. See Iowa Ct. R. 21.26(1)(a),

(c), and (e).

       AFFIRMED.